DETAILED ACTION
The instant application having application No 16/899185 filed on 06/11/2020 is presented for examination by the examiner.

Examiner Notice
The claims 1 and 11 are have the conditional limitation “when said per-depth” and “when executed”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1 and 11 each recites the phrase renders the claims indefinite because it is unclear what “that are/ thereon” refers to.  
Thus, it is unclear whether the limitation following the phrase are part of the claimed invention. Thus, it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under a 112 2nd paragraph. The limitation “performing depth first traversal at said particular repeatable stage; storing intermediate results in a per-depth buffer for a particular traversed depth; when said per-depth buffer for said particular traversed depth meets size threshold criteria, storing data from said per-depth buffer for said particular traversed depth in a first message buffer of said particular repeatable stage to send as a message to another node of said multi-node computing system to evaluate a said next stage, wherein said another node of said multi-node computing system storing thereon a second vertex in said distributed graph.

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Uhrenholt et al. (US 20210383600, Dec. 9, 2021) teaches Graphics Processing.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is

Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464